SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Security Agreement”) is entered into as of
______________, 2014 by and between _______________________ (“Borrower”),  and
HEARTLAND BANK, an Arkansas state bank (“Agent”).

PRELIMINARY STATEMENT

Borrower, Agent and the lenders from time to time a party thereto (each a
“Lender”; and collectively, the “Lenders”) are entering into an Account Purchase
Agreement dated of even date herewith (as it may be amended or modified from
time to time, the “APA”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower.  To
induce the  Lenders to enter into and extend credit to the Borrower under the
APA, Borrower is entering into this Security Agreement (as it may be amended or
modified from time to time, the “Security Agreement”).

ACCORDINGLY, Borrower, Agent and the Lenders, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Terms Defined in APA.  All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the APA.

SECTION 1.2.  Terms Defined in Code.  Terms defined in the Code which are not
otherwise defined in this Security Agreement are used herein as defined in the
Code as in effect on the date hereof.

SECTION 1.3.  Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

“Accounts” means all rights to payment for goods sold or leased or services
rendered by Borrower, whether or not earned by performance, together with all
security interests or other security held by or granted to Borrower to secure
such rights to payment.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” means any writing or group of writings which evidences both a
monetary obligation and a security interest in or a lease of specific goods.

“Code” shall mean the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all





SECURITY AGREEMENT (HII Technologies)

Page 1




--------------------------------------------------------------------------------

of the attachment, perfection, or priority of, or remedies with respect to,
Agent’s Lien on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

“Collateral” means all Accounts, Chattel Paper, Documents, Equipment, Fixtures,
General Intangibles, Investment Property, Instruments, Inventory, Pledged
Deposits, Stock Rights and Other Collateral, wherever located, in which Borrower
now has or hereafter acquires any right or interest, and the proceeds, insurance
proceeds and products thereof, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto.

“Control” shall have the meaning set forth in Chapter 8 of the Code as in effect
from time to time.

“Documents” means all documents of title and goods evidenced thereby, including
without limitation all bills of lading, dock warrants, dock receipts, warehouse
receipts and orders for the delivery of goods, and also any other document which
in the regular course of business or financing is treated as adequately
evidencing that the person in possession of it is entitled to receive, hold and
dispose of the document and the goods it covers.

“Equipment” means all equipment, machinery, furniture and goods used or usable
by Borrower in its business and all other tangible personal property (other than
Inventory), and all accessions and additions thereto, including, without
limitation, all Fixtures.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” means all goods which become so related to particular real estate
that an interest in such goods arises under any real estate law applicable
thereto, including, without limitation, all trade fixtures.

“General Intangibles” means all intangible personal property (other than
Accounts) including, without limitation, all contract rights, rights to receive
payments of money, choses in action, causes of action, judgments, tax refunds
and tax refund claims, patents, trademarks, trade names, copyrights, licenses,
franchises, computer programs, software, goodwill, customer and supplier
contracts, interests in general or limited partnerships, joint ventures or
limited liability companies, reversionary interests in pension and profit
sharing plans and reversionary, beneficial and residual interests in trusts,
leasehold interests in real or personal property, rights to receive rentals of
real or personal property and guarantee and indemnity claims.

“Investment Property” means stock or other securities, whether certificated or
uncertificated, of any other Person, or any direct or indirect loan, advance or
capital contribution by such Person to any other Person, or any other item which
would be classified as an “investment” on a balance sheet of such Person
prepared in accordance with GAAP, including any direct or indirect contribution
by





SECURITY AGREEMENT (HII Technologies)

Page 2




--------------------------------------------------------------------------------

such Person of property or assets to a joint venture, partnership or other
business entity in which such Person retains an interest.

“Instruments” means all negotiable instruments (as defined in §3-104 of the Code
as in effect from time to time), certificated and uncertificated securities and
any replacements therefor and Stock Rights related thereto, and other writings
which evidence a right to the payment of money and which are not themselves
security agreements or leases and are of a type which in the ordinary course of
business are transferred by delivery with any necessary endorsement or
assignment, including, without limitation, all checks, drafts, notes, bonds,
debentures, government securities, certificates of deposit, letters of credit,
preferred and common stocks, options and warrants.

“Inventory” means all goods held for sale or lease, or furnished or to be
furnished under contracts of service, or consumed in Borrower’s business,
including without limitation raw materials, intermediates, work in process,
packaging materials, finished goods, semi-finished inventory, scrap inventory,
manufacturing supplies and spare parts, all such goods that have been returned
to or repossessed by or on behalf of Borrower, and all such goods released to
Borrower or to third parties under trust receipts or similar documents.

“Lender” shall have the meaning set forth in the Preliminary Statement, and each
of their respective successors and assigns.

“Obligations” or “Secured Obligations” mean any and all existing and future
indebtedness, obligation and liability of every kind, nature and character,
direct or indirect, absolute or contingent (including all renewals, extensions
and modifications thereof and all fees, costs and expenses incurred by Agent or
any Lender in connection with the preparation, administration, collection or
enforcement thereof), of Borrower to Agent or any Lender arising under or
pursuant to this Security Agreement, the APA and the promissory note or notes
issued or hereafter issued under the APA (including, without limitation, the
Obligations as defined in the APA.)

“Other Collateral” means any property of Borrower, other than real estate, not
included within the defined terms Accounts, Chattel Paper, Documents, Equipment,
Fixtures, General Intangibles, Instruments, Inventory, Investment Property,
Pledged Deposits and Stock Rights, including, without limitation, all cash on
hand and all deposit accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution, it
being intended that the Collateral include all property of Borrower other than
real estate.

“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, joint stock company, bank, trust, unincorporated
organization and/or a government or any department or agency thereof.

“Pledged Deposits” means all time deposits of money, whether or not evidenced by
certificates, which Borrower may from time to time designate as pledged to
Agent, for the benefit of the Lenders, as security for any Obligation, and all
rights to receive interest on said deposits.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.





SECURITY AGREEMENT (HII Technologies)

Page 3




--------------------------------------------------------------------------------

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in Chapter 8 of the Code as in effect from
time to time

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which Borrower shall receive or shall become entitled to
receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which Borrower now has or hereafter acquires any right, issued by
an issuer of such securities.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Borrower hereby pledges, assigns and grants to Agent, for the benefit of the
Lenders, a security interest in all of Borrower’s right, title and interest in
and to the Collateral to secure the prompt and complete payment and performance
of the Secured Obligations.  Notwithstanding anything herein to the contrary,
“Collateral” shall exclude, any Equipment subject to any Lien securing purchase
money Debt or a Capitalized Lease to the extent that such contract, instrument
or agreement evidencing such purchase money Debt or Capitalized Lease restricts
the granting of a Lien in such Equipment to Agent only for so long as the grant
of such security interest shall constitute or result in a breach, termination or
default under such contract, instrument or agreement; provided, that, such
security interest shall attach immediately and automatically at such time as the
restriction ceases to exist by virtue of termination or expiration or such
consent has been obtained and provided, further that,  the Collateral shall
include any and all proceeds arising from such excluded Equipment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

SECTION 3.1.  Title, Authorization, Validity and Enforceability.  Borrower has
good and valid rights in and title to the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1(f), and has full power and
authority to grant to Agent, for the benefit of the Lenders, the security
interest in such Collateral pursuant hereto.  The execution and delivery by
Borrower of this Security Agreement has been duly authorized by proper corporate
proceedings, and this Security Agreement constitutes a legal, valid and binding
obligation of Borrower and creates a security interest which is enforceable
against Borrower in all now owned and hereafter acquired Collateral.





SECURITY AGREEMENT (HII Technologies)

Page 4




--------------------------------------------------------------------------------

SECTION 3.2.  Conflicting Laws and Contracts.  Neither the execution and
delivery by Borrower of this Security Agreement, the creation and perfection of
the security interest in the Collateral granted hereunder, nor compliance with
the terms and provisions hereof will violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on Borrower or Borrower’s
articles or certificate of incorporation or by-laws, the provisions of any
indenture, instrument or agreement to which Borrower is a party or is subject,
or by which it, or its property, is bound, or conflict with or constitute a
default thereunder, or result in the creation or imposition of any Lien pursuant
to the terms of any such indenture, instrument or agreement (other than any Lien
of Agent, for the benefit of the Lenders).

SECTION 3.3.  Principal Location.  Borrower’s mailing address, and the location
of its chief executive office and of the books and records relating to the
Receivables, is disclosed in Exhibit A. Borrower has no other places of business
except those set forth in Exhibit A.  The State in which Borrower was
originally, and is still, incorporated is Delaware.

SECTION 3.4.  Property Locations.  The Inventory, Equipment and Fixtures are
located solely at the locations described in Exhibit A.  All of said locations
are owned by Borrower except for locations (i) which are leased by Borrower as
lessee and designated in Part B of Exhibit A and (ii) at which Inventory is held
in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part C of Exhibit A, with respect to which Inventory Borrower has
delivered bailment agreements, warehouse receipts, financing statements or other
documents satisfactory to Agent to protect Agent’s security interest in such
Inventory.

SECTION 3.5.  No Other Names.  Borrower has not conducted business under any
name except the name in which it has executed this Security Agreement.

SECTION 3.6.  No Default.  No Default or Event of Default exists.

SECTION 3.7.  Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper are and will be correctly stated in all records of Borrower relating
thereto and in all invoices and reports with respect thereto furnished to Agent
by Borrower from time to time.  As of the time when each Account or each item of
Chattel Paper arises, Borrower shall be deemed to have represented and warranted
that such Account or Chattel Paper, as the case may be, and all records relating
thereto, are genuine and in all respects what they purport to be.

SECTION 3.8.  Filing Requirements.  None of the Equipment is covered by any
certificate of title, except for the vehicles described in Part A of Exhibit B.
 None of the Collateral is of a type for which security interests or liens may
be perfected by filing under any federal statute except for (i) the vehicles
described in Part B of Exhibit B and (ii) patents, trademarks and copyrights
held by Borrower and described in Part C of Exhibit B.  The legal description,
county and street address of the property on which any Fixtures are located is
set forth in Exhibit C together with the name and address of the record owner of
each such property.

SECTION 3.9.  No Financing Statements.  No financing statement describing all or
any portion of the Collateral which has not lapsed or been terminated naming
Borrower as debtor has





SECURITY AGREEMENT (HII Technologies)

Page 5




--------------------------------------------------------------------------------

been filed in any jurisdiction except (i) financing statements naming Agent, for
the benefit of the Lenders, as the secured party, (ii) as described in Exhibit D
and (iii) as permitted by Section 4.1(f).

SECTION 3.10.  Federal Employer Identification Number.  Borrower’s Federal
employer identification number is 45-4384404.  

SECTION 3.11.  Pledged Securities and Other Investment Property.  Exhibit E sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property delivered to Agent.  Borrower is the direct and beneficial
owner of each Instrument, Security and other type of Investment Property listed
on Exhibit E as being owned by it, free and clear of any Liens, except for the
security interest granted to Agent, for the benefit of the Lenders, hereunder.
 Borrower further represents and warrants that (i) all such Instruments,
Securities or other types of Investment Property which are shares of stock in a
corporation or ownership interests in a partnership or limited liability company
have been (to the extent such concepts are relevant with respect to such
Instrument, Security or other type of Investment Property) duly and validly
issued, are fully paid and non-assessable and (ii) with respect to any
certificates delivered to Agent representing an ownership interest in a
partnership or limited liability company, either such certificates are
Securities as defined in Article 8 of the Code of the applicable jurisdiction as
a result of actions by the issuer or otherwise, or, if such certificates are not
Securities, Borrower has so informed Agent so that Agent may take steps to
perfect its security interest therein as a General Intangible.

SECTION 3.12.  Deposit Accounts.  Exhibit F sets forth a complete and accurate
list of all bank accounts maintained by Borrower with any Person.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:

SECTION 4.1.  General.

(a)  Inspection.  Borrower will permit Agent or any Lender, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of Borrower relating to the Collateral and (iii) to
discuss the Collateral and the related records of Borrower with, and to be
advised as to the same by, Borrower’s officers and employees (and, in the case
of any Receivable, with any person or entity which is or may be obligated
thereon), all with advance notice at such reasonable times during normal
business hours and intervals as Agent or such Lender may determine, and all at
Borrower’s expense.

(b)  Taxes.  Borrower will pay when due all taxes, assessments and governmental
charges and levies upon the Collateral, except those which are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been set aside and with respect to which no Lien exists.

(c)  Records and Reports; Notification of Default.  Borrower will maintain
complete and accurate books and records with respect to the Collateral, and
furnish to Agent or any Lender such





SECURITY AGREEMENT (HII Technologies)

Page 6




--------------------------------------------------------------------------------

reports relating to the Collateral as Agent or any Lender shall from time to
time request.  Borrower will give prompt notice in writing to Agent of the
occurrence of any Default or Event of Default and of any other development,
financial or otherwise, which might materially and adversely affect the
Collateral.

(d)  Financing Statements and Other Actions; Defense of Title.  Borrower will
execute and deliver to Agent all financing statements and other documents and
take such other actions as may from time to time be requested by Agent in order
to maintain a first perfected security interest in and, in the case of
Investment Property, Control of, the Collateral.  Borrower will take any and all
actions necessary to defend title to the Collateral against all persons and to
defend the security interest of Agent in the Collateral and the priority thereof
against any Lien not expressly permitted hereunder.

(e)  Disposition of Collateral.  Borrower will not sell, lease or otherwise
dispose of the Collateral except (a) dispositions of Inventory in the ordinary
course of business and not pursuant to any bulk sale, and (b) dispositions of
furniture, Fixtures and Equipment in the ordinary course of business that
Borrower determines in good faith is no longer used or useful in the business of
Borrower, provided, however, that any such dispositions shall be subject to
Section 4.2(b) of the APA and at the time of such disposition, no Default or
Event of Default exists or would result from such disposition.

(f)  Liens.  Borrower will not create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
(ii) existing Liens described in Exhibit D and (iii) other Liens permitted
pursuant to Section 9.2 of the APA.

(g)  Change in Location or Name.  Borrower will not (i) have any Inventory,
Equipment or Fixtures or proceeds or products thereof (other than Inventory and
proceeds thereof disposed of as permitted by Section 4.1(e)) at a location other
than a location specified in Exhibit A, (ii) maintain records relating to the
Receivables at a location other than at the location specified on Exhibit A,
(iii) maintain a place of business at a location other than a location specified
on Exhibit A, (iv) change its name or taxpayer identification number or (v)
change its mailing address, unless Borrower shall have given Agent not less than
thirty (30) days’ prior written notice thereof, and Agent shall have determined
that such change will not adversely affect the validity, perfection or priority
of Agent’s security interest in the Collateral.

(h)  Other Financing Statements.  Borrower will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except as permitted by Section 4.1(f).

SECTION 4.2.  Receivables.

(a)  Certain Agreements on Receivables.  Borrower will not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in satisfaction of a Receivable less than the original
amount thereof unless approved by Agent in its reasonable discretion.





SECURITY AGREEMENT (HII Technologies)

Page 7




--------------------------------------------------------------------------------

(b)  Collection of Receivables.  Except as otherwise provided in this Security
Agreement, but subject to Section 8.21 of the APA, Borrower will collect and
enforce, at Borrower’s sole expense, all amounts due or hereafter due to
Borrower under the Receivables.

(c)  Delivery of Invoices.  Borrower will deliver to Agent immediately upon its
request after the occurrence of a Default or Event of Default duplicate invoices
with respect to each Account bearing such language of assignment as Agent shall
specify.

(d)  Disclosure of Counterclaims on Receivables.  If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable exists or (ii) if, to the knowledge of Borrower, any dispute, setoff,
claim, counterclaim or defense exists or has been asserted or threatened with
respect to a Receivable, Borrower will disclose such fact to Agent in writing in
connection with the inspection by Agent of any record of Borrower relating to
such Receivable and in connection with any invoice or report furnished by
Borrower to Agent relating to such Receivable.

SECTION 4.3.  Inventory and Equipment.

(a)  Maintenance of Goods.  Borrower will do all things reasonably necessary to
maintain, preserve, protect and keep the Inventory and the Equipment in good
repair and working and saleable condition.

(b)  Insurance.  Borrower will maintain in accordance with Section 8.11 of the
APA.

(c)  Titled Vehicles.  Borrower will give Agent notice of its acquisition of any
vehicle covered by a certificate of title and deliver to Agent, upon request,
the original of any vehicle title certificate and do all things necessary to
have the Lien of Agent noted on any such certificate.

SECTION 4.4.  Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Borrower will (i) deliver to Agent immediately upon execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments (if any then exist), (ii) hold in trust for Agent upon receipt and
immediately thereafter deliver to Agent any Chattel Paper, Securities and
Instruments constituting Collateral, (iii) upon the designation of any Pledged
Deposits (as set forth in the definition thereof), deliver to Agent such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as Agent shall specify, and (iv)
upon Agent’s request, after the occurrence and during the continuance of a
Default or Event of Default,  deliver to Agent (and thereafter hold in trust for
Agent upon receipt and immediately deliver to Agent) any Document evidencing or
constituting Collateral.

SECTION 4.5.  Uncertificated Securities and Certain Other Investment Property.
 Borrower will permit Agent from time to time to cause the appropriate issuers
(and, if held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Investment Property not represented
by certificates which are Collateral to mark their books and records with the
numbers and face amounts of all such uncertificated securities or other types of
Investment Property not represented by certificates and all rollovers and
replacements therefor to reflect the Lien of Agent granted pursuant to this
Security Agreement.  Borrower will take any actions necessary to cause (i) the
issuers of uncertificated securities which are Collateral and which are
Securities and (ii) any financial intermediary which is the holder of any
Investment Property, to





SECURITY AGREEMENT (HII Technologies)

Page 8




--------------------------------------------------------------------------------

cause Agent to have and retain Control over such Securities or other Investment
Property.  Without limiting the foregoing, Borrower will, with respect to
Investment Property held with a financial intermediary, cause such financial
intermediary to enter into a control agreement with Agent in form and substance
satisfactory to Agent.

SECTION 4.6.  Stock and Other Ownership Interests.

(a)  Changes in Capital Structure of Issuers. Borrower will not (i) permit or
suffer any issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral to dissolve, liquidate, retire any of its
capital stock or other Instruments or Securities evidencing ownership, reduce
its capital or merge or consolidate with any other entity, or (ii) vote any of
the Instruments, Securities or other Investment Property in favor of any of the
foregoing.

(b)  Issuance of Additional Securities.  Borrower will not permit or suffer the
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to Borrower.

(c)  Registration of Pledged Securities and other Investment Property.  Borrower
will permit any registerable Collateral to be registered in the name of Agent or
its nominee at any time following an Event of Default at the option of Agent.

(d)  Exercise of Rights in Pledged Securities and other Investment Property.
 Borrower will permit Agent or its nominee at any time after the occurrence of a
Default or Event of Default, without notice, to exercise all voting and
corporate rights relating to the Collateral, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any corporate securities or other ownership interests or Investment Property in
or of a corporation, partnership, joint venture or limited liability company
constituting Collateral and the Stock Rights as if it were the absolute owner
thereof.

SECTION 4.7.  Pledged Deposits.  Borrower will not withdraw all or any portion
of any Pledged Deposit or fail to rollover said Pledged Deposit without the
prior written consent of the Majority Lenders.

SECTION 4.8.  Deposit Accounts.  Borrower will enter into a control agreement
regarding any deposit account of Borrower maintained with a bank or financial
institution pursuant to which such bank or financial institution acknowledges
the security interest of Agent, for the benefit of Lenders, in such bank
account, and agrees to comply with instructions originated by Agent after the
occurrence of an Event of Default directing disposition of the funds in such
bank account without further consent from Borrower, and agrees to subordinate
and limit any security interest such bank may have in such bank account on terms
satisfactory to Agent.

SECTION 4.9.  Federal, State or Municipal Claims.  Borrower will notify Agent of
any Collateral which constitutes a claim against the United States government or
any state or local government or any instrumentality or agency thereof, the
assignment of which claim is expressly





SECURITY AGREEMENT (HII Technologies)

Page 9




--------------------------------------------------------------------------------

restricted by federal, state or municipal law in  a manner that would not permit
Agent to obtain a Security Interest therein under the Code.

ARTICLE V

DEFAULT

SECTION 5.1.  Default.  The occurrence of any one or more of the following
events shall constitute a default:

(a)  any representation, warranty, certification or statement made or deemed to
have been made by Borrower in this Security Agreement, shall prove to have been
incorrect in any material respect when made.

(b)  any covenant, agreement or condition contained in this Security Agreement
is not fully and timely performed, observed or kept in all material respects.

(c)  The occurrence of any “Event of Default” under, and as defined in, the APA.

(d)  Any limited partnership interests or ownership interests in a limited
liability company which are included within the Collateral shall at any time
constitute a Security or the issuer of any such interests shall take any action
to have such interests treated as a Security unless (i) all certificates or
other documents constituting such Security have been delivered to Agent and such
Security is properly defined as such under Article 8 of the Code of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, or (ii) Agent has entered into a control agreement with the issuer of
such Security or with a securities intermediary relating to such Security and
such Security is defined as such under Article 8 of the Code of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise.

SECTION 5.2.  Acceleration and Remedies.  Upon the acceleration of the
Obligations under the APA, the Obligations shall immediately become due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived, and Agent, upon the written instruction of the
Majority Lenders, may exercise any or all of the following rights and remedies:

(a)  Those rights and remedies provided in this Security Agreement, the APA, or
any other Loan Document, provided that this Section 5.2(a) shall not be
understood to limit any rights or remedies available to Agent or the Lenders
prior to a Default or Event of Default.

(b)  Those rights and remedies available to a secured party under the Code
(whether or not the Code applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement.

(c)  Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as Agent may deem commercially reasonable.





SECURITY AGREEMENT (HII Technologies)

Page 10




--------------------------------------------------------------------------------

SECTION 5.3.  Borrower’s Obligations Upon Default.  Upon the request of Agent
after the occurrence of an Event of Default, Borrower will:

(a)  Assembly of Collateral.  Assemble and make available to Agent the
Collateral and all records relating thereto at any place or places specified by
Agent.

(b)  Secured Party Access.  Permit Agent, by Agent’s representatives and agents,
to enter any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral and to remove all or any part of the Collateral.

SECTION 5.4.  License.  Agent, for the benefit of the Lenders, is hereby granted
a license or other right to use, following the occurrence and during the
continuance of a Default or Event of Default, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and, following
the occurrence and during the continuance of a Default or Event of Default,
Borrower’s rights under all licenses and all franchise agreements shall inure to
Agent’s benefit, for the benefit of the Lenders.  In addition, Borrower hereby
irrevocably agrees that Agent, upon the written instruction of the Majority
Lenders, may, following the occurrence and during the continuance of an Event of
Default, sell any of Borrower’s Inventory directly to any Person, including
without limitation Persons who have previously purchased Borrower’s Inventory
from Borrower and in connection with any such sale or other enforcement of
Agent’s and Lenders’ rights under this Agreement, may sell Inventory which bears
any trademark owned by or licensed to Borrower and any Inventory that is covered
by any copyright owned by or licensed to Borrower and Agent may finish any work
in process and affix any trademark owned by or licensed to Borrower and sell
such Inventory as provided herein.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of Agent or any Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy.  No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Majority Lenders and then only to the extent in
such writing specifically set forth.  All rights and remedies contained in this
Security Agreement or by law afforded shall be cumulative and all shall be
available to Agent and the Lenders until the Secured Obligations have been paid
in full.

ARTICLE VII

INTENETIONALLY OMITTED

ARTICLE VIII





SECURITY AGREEMENT (HII Technologies)

Page 11




--------------------------------------------------------------------------------

GENERAL PROVISIONS

SECTION 8.1.  Notice of Disposition of Collateral.  Borrower hereby waives
notice of the time and place of any public sale or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made.  To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to Borrower, addressed as set
forth in Article IX, at least ten days prior to (i) the date of any such public
sale or (ii) the time after which any such private sale or other disposition may
be made.

SECTION 8.2.  Compromises and Collection of Collateral.  Borrower and Agent
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectable in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable.  In view of the foregoing, Borrower agrees that Agent may at
any time and from time to time, if an Event of Default has occurred and is
continuing and upon the written instruction of the Majority Lenders, compromise
with the obligor on any Receivable, accept in full payment of any Receivable
such amount as Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by Agent shall be commercially reasonable so
long as Agent acts in good faith based on information known to it at the time it
takes any such action.

SECTION 8.3.  Secured Party Performance of Borrower Obligations.  Without having
any obligation to do so, Agent may perform or pay any obligation which Borrower
has agreed to perform or pay in this Security Agreement and Borrower shall
reimburse Agent for any amounts paid by Agent pursuant to this Section 8.3.
 Borrower’s obligation to reimburse Agent pursuant to the preceding sentence
shall be a Secured Obligation payable on demand.

SECTION 8.4.  Authorization for Secured Party to Take Certain Action.  Borrower
irrevocably authorizes Agent at any time and from time to time in the sole
discretion of Agent and appoints Agent as its attorney in fact (i) to file such
financing statements and financing statement amendments, without notice to
Borrower, in all jurisdictions Agent deems appropriate necessary or desirable in
Agent’s sole discretion to perfect and to maintain the perfection and priority
of Agent’s security interest in the Collateral, (ii) to indorse and collect any
cash proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement in such offices as Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Agent’s security interest in the Collateral, (iv) to
contact and enter into one or more agreements with the issuers of uncertificated
securities which are Collateral and which are Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give Agent Control over such Securities or other Investment
Property, (v) subject to the terms of Section 4.1(e), to enforce payment of the
Receivables in the name of Agent or Borrower, (vi) to apply the proceeds of any
Collateral received by Agent to the Secured Obligations in such order as Agent
shall determine in its sole discretion, and (vii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), and Borrower agrees to reimburse Agent on
demand for any payment made or any expense incurred by Agent in connection
therewith, provided that this authorization shall not relieve Borrower of any of
its obligations under this Security Agreement or under the APA.





SECURITY AGREEMENT (HII Technologies)

Page 12




--------------------------------------------------------------------------------

SECTION 8.5.  Specific Performance of Certain Covenants.  Borrower acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(e),
4.1(f), 4.4, 5.3, or 8.7 will cause irreparable injury to Agent and the Lenders,
that neither Agent nor any Lender has any adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of Agent and the
Lenders to seek and obtain specific performance of other obligations of Borrower
contained in this Security Agreement, that the covenants of Borrower contained
in the Sections referred to in this Section 8.5 shall be specifically
enforceable against Borrower.

SECTION 8.6.  Use and Possession of Certain Premises.  Upon the occurrence of an
Event of Default, Agent shall be entitled to occupy and use any premises owned
or leased by Borrower where any of the Collateral or any records relating to the
Collateral are located until the Secured Obligations are paid or the Collateral
is removed therefrom, whichever first occurs, without any obligation to pay
Borrower for such use and occupancy.

SECTION 8.7.  Dispositions Not Authorized.  Borrower is not authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1(e) and
notwithstanding any course of dealing between Borrower, Agent and the Lenders or
other conduct of Agent or any Lender, no authorization to sell or otherwise
dispose of the Collateral (except as set forth in Section 4.1(e)) shall be
binding upon Agent or any Lender unless such authorization is in writing signed
by the Majority Lenders.

SECTION 8.8.  Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of Borrower, Agent and
the Lenders and their respective successors and assigns, except that Borrower
shall not have the right to assign its rights or delegate its obligations under
this Security Agreement or any interest herein, without the prior written
consent of the Majority Lenders.

SECTION 8.9.  Survival of Representations.  All representations and warranties
of Borrower contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

SECTION 8.10.  Taxes and Expenses.  Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by Borrower, together with interest and penalties, if
any.  Borrower shall reimburse Agent and any Lender for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of Agent or any
Lender) paid or incurred by Agent or any Lender in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral).  Any and all
costs and expenses incurred by Borrower in the performance of actions required
pursuant to the terms hereof shall be borne solely by Borrower.

SECTION 8.11.  Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.





SECURITY AGREEMENT (HII Technologies)

Page 13




--------------------------------------------------------------------------------

SECTION 8.12.  Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the APA has terminated pursuant to its
express terms and (ii) all of the Secured Obligations have been indefeasibly
paid and performed in full and no commitments of any Lender which would give
rise to any Secured Obligations are outstanding.

SECTION 8.13.  Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between Borrower, Agent and the Lenders relating to
the Collateral and supersedes all prior agreements and understandings between
Borrower, Agent and the Lenders relating to the Collateral.

SECTION 8.14.  GOVERNING LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE UNITED
STATES OF AMERICA.

ARTICLE IX

NOTICES

SECTION 9.1.  Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 11.4 of the APA.  Notices to Borrower
shall be sent to the address as provided in Exhibit A.

SECTION 9.2.  Change in Address for Notices.  Each of Borrower and Agent may
change the address for service of notice upon it by a notice in writing to the
other parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





SECURITY AGREEMENT (HII Technologies)

Page 14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Agent have executed this Security Agreement as
of the date first above written.

BORROWER:




____________________________

a ___________limited liability company







By:










AGENT:




HEARTLAND BANK,

an Arkansas state bank







By: /s/Phill Thoms

       Phil Thomas, Executive Vice President











SECURITY AGREEMENT (HII Technologies)

Page 15


